Citation Nr: 1628214	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  06-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Marine Corps from January 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and May 2006 rating decisions of the Pittsburgh, Pennsylvania Regional Office (RO).  The May 2005 RO decision, in pertinent part, granted service connection and a noncompensable rating for PTSD, effective September 20, 2004.  The May 2006 RO decision granted service connection and a noncompensable rating for a scar of the left ankle, effective October 14, 2005.  By this decision, the RO also increased the rating for the Veteran's service-connected PTSD to 30 percent, effective September 20, 2004. 

In a July 2008 decision, the Board, in pertinent part, denied entitlement to an initial rating higher than 30 percent for PTSD.  The Board also remanded the issue of entitlement to an initial higher (compensable) rating for a scar of the left ankle in order for the RO to issue a statement of the case (SOC) to the Veteran.

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the parties (the Veteran and the VA Secretary) filed a joint motion which, in pertinent part, requested that the Court vacate and remand that part of the Board's decision that denied entitlement to an initial rating higher than 30 percent for PTSD.  The motion, also in pertinent part, further indicated that the Court lacked jurisdiction of the issue of entitlement to an initial higher (compensable) rating for a scar of the left ankle.  An August 2009 Court Order granted the motion. 

In November 2009, the Board remanded the issues of entitlement to an initial rating higher than 30 percent for PTSD and entitlement to an initial higher (compensable) rating for a scar of the left ankle, for further development.  The appeal was later transferred to the Huntington, West Virginia Regional Office (RO). 

An October 2010 RO decision recharacterized the Veteran's scar of the left ankle as scars of the left ankle, and assigned a 10 percent rating for the period from October 14, 2005 to October 22, 2008, and a 20 percent rating for the period since October 23, 2008.

In a February 2011 decision, the Board granted a higher rating of 50 percent for PTSD from September 20, 2004; denied an initial rating higher than 10 percent for scars of the left ankle for the period from October 14, 2005 to October 22, 2008; denied an initial rating higher than 20 percent for scars of the left ankle for the period since October 23, 2008; and remanded the issue of total disability based on individual unemployability (TDIU) for further development, to include affording the Veteran a VA examination.  The Board notes that the Veteran did not appear for the VA examination; however, an examination is not necessary to determine the issue on appeal, which is being granted in full.  A supplemental statement of the case (SSOC) was issued in March 2016.


FINDING OF FACT

The Veteran's posttraumatic stress disorder is rated at 50 percent disabling and he has sufficient additional service-connected disabilities to bring his combined rating to 80 percent; these service-connected disabilities preclude the Veteran from maintaining gainful employment. 


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.   Entitlement to a TDIU

The Veteran seeks a total disability rating based on individual unemployability.  He asserts he has been unable to work since 1995 due to his service-connected posttraumatic stress disorder (PTSD).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Factors to be considered in determining whether unemployability exists are the Veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a Veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Facts

The Veteran's educational background includes completing the 11th grade.

VA treatment records indicate that after leaving service, the Veteran worked as a contractor until he stopped working in 1995.

The Veteran was afforded a VA examination for his PTSD in February 2005.  On examination, the examiner indicated that the Veteran was irritable, short fused, distant from people and emotionally flattened.  The examiner also noted that the Veteran does not like to be around crowds, cannot stand loud noises and is easily startled when someone comes up behind him.  The examiner indicated that subsequent to his service, the Veteran began working in the construction industry and did so up until approximately 1995.  The Veteran stated that he had more than 15 jobs over the years because of his inability to get along with the authority figures and with other people in general.  The examiner indicated that the severity of his PTSD does not render him unemployable.

VA treatment records from November 2005 indicate that the Veteran is unable to work due to pain.

VA treatment records from January 2006 indicate that the Veteran keeps physically active by doing work on the farm he lives on.  The records also indicate that the Veteran feels comfortable enough there that when he awakens at night and cannot sleep, he walks to the barn in the dark and spends time with his horses.  The Veteran indicated during his PTSD treatment that he did not want to engage in any activities off the farm. 

VA treatment records from August 2007 indicate that the Veteran reported that he is unemployed due to his distress and concentration problems.  The Veteran indicated that he had been helping a friend remodel his home. 

Social Security records dated December 2007 indicate that the Veteran was found to have residual functional capacity to perform a full range of work at all exertional levels but with nonexertional limitations, including: the Veteran's mental impairments limit him to simple, routine tasks with only incidental decision making and change in work processes, and would render him off task 15-20 percent of the work day.  The Social Security Administration also found that the Veteran's hearing loss prohibits him from working around hazards like unprotected heights and dangerous machinery and that the Veteran's diminished hearing acuity must be accommodated.  The records note that the Veteran has not engaged in substantially gainful employment activity since April 1993.

On VA examination in August 2006 for his ankle scars, the examiner noted that the Veteran's industrial employment would be limited, secondary to pain with prolonged walking or standing and overuse of the left ankle.  The examiner indicated that the Veteran has pain to a level 2 or 3 when sitting but would be able to engage in sedentary employment. 

In November 2006, treatment records for the Veteran's individual therapy for his PTSD indicated that the Veteran was being sued for his incompleteness of a job.  The records also indicate that the Veteran is easily distracted. 

VA treatment records from December 2006 indicate that the Veteran experienced memory loss, attention and concentration problems, getting lost, and inability to perform simply tasks such as calling to schedule his own medical appointments.

On VA examination in July 2010 for his PTSD, the examiner noted that the Veteran's psychiatric symptoms alone do not render him unemployable and that he would be expected to function adequately in the workplace including managing stress load associated with work, demands of the workplace, and typical interpersonal relationships found in the workplace.

On examination in July 2010 for his ankle scars, the Veteran reported that his scars are extremely painful to touch and particularly with prolonged walking and standing.  The Veteran stated that he had difficulty working construction due to the need for prolonged standing and that he engaged in no hobbies or sports.  No opinion as to whether these scars affect the Veteran's ability to work was rendered. 

Analysis

At the outset, the Board notes that the Veteran is service connected for posttraumatic stress disorder, rated at 50 percent disabling; shell fragment wound residuals, left ankle, rated at 20 percent disabling; bilateral hearing loss, rated at 20 percent disabling; scars of the left ankle, rated at 20 percent disabling; and tinnitus, rated at 10 percent disabling.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Board notes that the Veteran's employment history shows that he has only ever worked as a contractor, often self-employed.  Additionally, the Veteran completed the 11th grade and does not have any additional specialized education.  Therefore, the Board finds that sedentary employment would not be suitable for the Veteran.

The Veteran was afforded a VA examination in August 2006 for his ankle scars.  On examination, it was noted that the Veteran's industrial employment would be limited, secondary to pain with prolonged walking or standing and overuse of the left ankle.  The examiner opined that the Veteran has pain to a level 2 or 3 when sitting but would be able to engage in sedentary employment.  The Board finds this opinion to be highly probative as it provides a rationale and includes the Veteran's contentions that he experiences pain when walking.

The Board recognizes that in February 2005 and July 2010, the Veteran was afforded VA examinations for his posttraumatic stress disorder.  On examination in February 2005, the examiner indicated that the severity of the Veteran's PTSD does not render him unemployable.  On examination in July 2010, the examiner opined that the Veteran's psychiatric symptoms alone do not render him unemployable and that he would be expected to function adequately in the workplace including managing stress load associated with work, demands of the workplace, and typical interpersonal relationships found in the workplace.  The Board notes that there is no indication in either examination that the Veteran's other service-connected disabilities were considered when it was determined that the Veteran is able to work.  Specifically, the Board notes that the July 2010 examiner stated that the Veteran's psychiatric symptoms alone do not render him unemployable.  The Board notes that the Veteran has various psychological and physical disabilities.  Therefore, the Board finds that these examinations should be afforded little probative weight. 

The Board notes that records received from the Social Security Administration (SSA), dated December 2007, indicate that the Veteran was found to have residual functional capacity to perform a full range of work at all exertional levels but has nonexertional limitations.  Specifically, SSA found that the Veteran's mental impairments limit him to simple, routine tasks with only incidental decision making and change in work processes, which would render him off task 15-20 percent of the day.  SSA also found that the Veteran's hearing loss prohibits his from working around hazards like unprotected heights and dangerous machinery.  Although not determinative, the Board finds that these records should be afforded some probative weight. 

The Board finds that, based upon the evidence of record, and giving the Veteran every benefit of the doubt, his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As to his physical disabilities, the Board notes that he is significantly limited to perform physical labor due to pain.  In addition, as noted above, the Board finds that due to the Veteran's education and experience, he would likely be unable to obtain any sort of sedentary position.  In addition, the Veteran's PTSD which makes him irritable and distant from people.  Given the Veteran's various physical and mental disabilities, the Board finds that the weight of the evidence is in at least relative equipoise and therefore the Veteran is entitled to a TDIU. 


ORDER

Entitlement to TDIU is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


